Dismissed and Opinion Filed February 12, 2013




                                         S  In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-12-01579-CV

                               FELICIA MONROE, Appellant
                                         V.
                                PATRIOT BANK, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-04183-2011

                               MEMORANDUM OPINION
                          Before Justices Bridges, O'Neill, and Murphy
                                   Opinion by Justice Murphy
       By postcard dated November 19, 2012, we notified appellant the $175 filing fee in this

case was due. We cautioned appellant that failure to pay the fee within ten days might result in

dismissal of this appeal. By letter dated January 22, 2013, we informed appellant that the Court

had received notice from the Collin County District Clerk that the clerks record in this case had

not been filed because appellant had not paid for the record. We directed appellant to provide

the Court with written verification that she had paid for or made arrangements to pay for the

clerk’s record or that she had been found entitled to proceed without payment of costs. We

cautioned appellant that failure to provide the Court with the required documentation within ten

days might result in the dismissal of this appeal. To date, appellant has not paid the filing fee,
provided the Court with the required documentation regarding the clerk’s record, or otherwise

corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b),(c).




                                                    /Mary Murphy/
                                                    MARY MURPHY
                                                    JUSTICE

121579F.P05




                                                2
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                         JUDGMENT

FELICIA MONROE, Appellant                           On Appeal from the 416th Judicial District
                                                    Court, Collin County, Texas
No. 05-12-01579-CV          V.                      Trial Court Cause No. 416-04183-2011.
                                                    Opinion delivered by Justice Murphy.
PATRIOT BANK, Appellee                              Justices Bridges and O'Neill participating.

         In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee PATRIOT BANK recover its costs of this appeal from
appellant FELICIA MONROE.


Judgment entered this 12th day of February, 2013.




                                                    /Mary Murphy/
                                                    MARY MURPHY
                                                    JUSTICE




121579.op.docx                                  3